t c memo united_states tax_court will l and rachel a thomas petitioners v commissioner of internal revenue respondent docket no filed date rachel a thomas pro_se linda m davis for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax ’ the sole issue for decision is whether social_security disability benefits received by petitioner will l thomas petitioner during are includable in gross_income under unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue sec_86 or whether as petitioners contend such benefits are excludable from gross_income under sec_104 and sec_105 if the court holds that such benefits are includable in income petitioners contend that sec_86 violates the equal protection clause of the u s constitution some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petition was filed was madison tennessee because of a diabetic condition petitioner was decreed totally disabled by the social_security administration in date petitioner has been receiving disability social_security_benefits since that date his condition necessitated that he leave his employment as an assistant terminal manager for a freight trucking company petitioner rachel a thomas mrs thomas was employed in the accounting department of a corporation during for the year petitioner received dollar_figure in disability social_security_benefits he also received dollar_figure in benefit sec_2 petitioners' reference to sec_105 is in error because there 1s no such subsection the court believes based on the arguments raised in their trial memorandum that petitioners' reference may be to sec_105 relating to certain types of accident or health_plans or employee sickness and disability funds that are treated as accident_or_health_insurance plans within the meaning of sec_104 the court therefore will address petitioners contention under sec_105 from the hartford life_insurance co these benefits were from a health_and_accident_plan provided by petitioner's former employer on their federal_income_tax return for petitioners included as income the wages earned by mrs thomas the hartford insurance co benefits taxable interest_income and unemployment_compensation benefits on lines 20a and 20b of the form_1040 u s individual_income_tax_return for social_security_benefits no amounts were entered as income however the following line other income included a typed notation tp claims exemption on disa and the amount of dollar_figure was entered as income in the notice_of_deficiency respondent determined that the disability social_security_benefits were subject_to tax under sec_86 and determined that dollar_figure of those benefits was includable in gross_income no other adjustments were made by respondent to petitioners' return petitioners contend that the disability social_security_benefits are a health and accident insurance benefit under although petitioners did not address this entry at trial the court surmises that the term disa on line of the return was an intended synonym for disability_income social_security_benefits since petitioners contend that such benefits are excludable from income no explanation was advanced as to why petitioners considered dollar_figure of such benefits includable in gross_income as reported on line of the return sec_104 and e as such the benefits are excludable from gross_income the court disagrees prior to certain payments made in lieu of wages to an employee who was retired by reason of permanent and total disability were excludable from the employee's gross_income under sec_105 however the social_security act amendments of publaw_98_21 97_stat_85 repealed the limited exclusion of disability payments provided by sec_105 effective with respect to taxable years beginning after since social_security disability benefits have been treated in the same manner as other social_security_benefits see sec_86 these benefits are subject_to tax under the provisions of sec_86 see 875_f2d_228 9th cir 847_f2d_1279 7th cir gibson v commissioner tcmemo_1996_140 bradley v commissioner tcmemo_1991_578 sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code moreover sec_86 for the year at issue provides that gross_income includes social_security see supra note sec_86 defines social_security_benefit as amounts received under title ii of the social_security act that include social_security disability benefits benefits in an amount equal to a prescribed formula therein provided petitioners have not challenged the computation by respondent under this formula the court rejects petitioners' contention that disability social_security_benefits constitute accident_or_health_insurance under sec_104 the repeal by congress of former sec_105 which specifically provided for the exclusion from income of certain disability benefits and the enactment of sec_86 with the sec_86 a provision that the term social_security_benefits includes benefits received under title il of the social_security act which includes disability social_security_benefits indicates quite clearly to the court that congress did not intend that disability social_security_benefits could be construed as an accident_or_health_plan under sec_104 or that disability social_security_benefits are otherwise excludable from gross_income the court therefore rejects petitioners' contention on this issue petitioners’ final argument is leveled at the constitutionality of sec_86 petitioners argue that if employees of a state or territory of the united_states including the district of columbia are entitled to exclude from income sickness or disability benefits under accident and health_plans as provided under sec_105 then anyone receiving social_security disability payments prior to retirement age of from the united_states should also be excluded and that our internal_revenue_code should apply equally to all citizens of the united_states and if not it is a violation of the equal protection clause of the united_states constitution this court noted in drucker v commissioner 77_tc_867 affd in part revd in part 697_f2d_46 2d cir that no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact sec_86 has been held not to suffer any constitutional infirmities see clark v commissioner tcmemo_1998_280 affd without published opinion 187_f3d_641 8th cir roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir petitioners’ constitutional claim therefore is denied decision will be entered for respondent however such benefits generally are taxable if received from an employer-financed plan
